Affirmed and Opinion filed September 11, 2003








Affirmed and Opinion filed September 11, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01035-CR
NO. 14-02-01036-CR
____________
 
JOSHUA PRAYLOR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause Nos. 906,916 &
906,917
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a plea of not guilty to the offenses of
evading arrest by motor vehicle and unauthorized use of a motor vehicle.  The jury found appellant guilty and assessed
punishment in each case.  On September
24, 2002, the trial court sentenced appellant to confinement for ten years in
the Institutional Division of the Texas Department of Criminal Justice in each
case. 




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 11, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).